DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 5/11/2022; claims 1 – 10, 12 – 19 and 21 - 22 are pending; claims 11 and 20 have been cancelled.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 10, 12 – 19 and 21 - 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 9 and 17 are directed to a method for providing a conversational training system (Step 1, Yes). 
 
Step 2A, Prong 1: Does the claim recite an abstract idea?
Re claims 1, 9 and 17, the steps includes … providing a conversational training system with decision support for a user to complete a primary task goal for completion of immediate tasks and a knowledge task goal for training a user in at least one future task goal; determining amongst multiple ways of achieving said completion of each primary and future task goals and selecting an optimal way for providing training for each of primary and future task goal based on a situational assessment of said user, wherein said situational assessment can be made according to feedback from at least one sensor; interleaving dialog for completion of said primary task goal with dialog for a learning goal to assist the user to complete said primary task while simultaneously providing training to the user based on said optimal way determined as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, for instance by an human instructor may mentally perform every cited steps.  The mere nominal recitation of at least one processor performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).
The Revised Guidance provides that "[c]ertain methods of organizing human activity" including "managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions" are abstract ideas. 84 Fed. Reg. 50, 52.  Claims 1, 9 and 17 recite the step “interleaves dialog for a primary task goal with dialog for a learning goal to assist a user to complete a task while simultaneously providing training to the user” and “the user is walked through combined actions by interleaving dialog for the primary task goal with the learning goal” steps are reasonably interpreted as activities found in terms of providing instructions to a customer representative (i.e. in the form of "certain methods of organizing human activity").

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 1 - 2, 9 and 17 recites the additional elements of: at least one processor; a memory coupled to the at least one processor.  a plurality of sensors; subject sensors; agent sensors.  The limitations of the sensors configured to acquire situational assessment consist of steps of mere data acquisition which is extra solution activity that does not provide a practical application of an abstract method.  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 - 2, 9 and 17 recites the additional elements of: at least one processor; a memory coupled to the at least one processor.  a plurality of sensors; subject sensors; agent sensors  set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant’s specification only describes these features in a highly generic manner by stating that " 
The conversational training system 123 may use a number of input sensors 238 to provide input concerning the state of the situation and task being completed, the state of system components such as the responsiveness of communication infrastructure, and also the state of those persons or entities associated with the training/task workflow environment being supported by the conversational training system 123. In this example, the input sensors includes user sensors 240 that sense the state of the user 210, and subject sensors 242 that sense the state of a subject entity such as a child, elderly person that is the subject of a task being performed by the user. Input sensors 238 could include sensors for the mental state of the user 210 and a subject (not shown) such as alertness level and body biometrics. The sensors could include active monitoring devices worn by the trainee to measure the biometrics. The biometrics could include such things as heart rate, respiration rate, sleep history, etc. In addition, passive sensors could be used such as cameras or iris-scanners. The sensors could provide the alertness level by monitoring tone, and lag time of speech. The dialog manager could also use direct requests to the user to report the user's mental and physical state" in the Applicant’s specification, para. [0033] in published application.  
Applicant further recites “Processor 110 may be constructed from one or more microprocessors and/or integrated circuits. Processor 110 executes program instructions stored in main memory 120 … ” in the Applicant’s specification, para. [0017] in published application.  
Applicant's admits the conventional sensor devices that acquire cognitive data and acquire biometric sensor information of a user. There is no indication in the Specification that Applicants have achieved an advancement or improvement in sensor technology.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.   Dependent claims 3 – 8, 10, 12 – 16, 18 - 19 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.  	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,4-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raanani et al. (US 2018/0096271 A1) in view of Bazigos et al. (US 2009/0276231 A1).
Re claims 1, 9,17:
1. Raanani teaches an apparatus (Raanani, [0097]) comprising:
at least one processor; a memory coupled to the at least one processor (Raanani, [0097]); and
an interleave module (Raanani, [0025], “enabling live coaching … conversations in real-time”; a user may interleave between conversation and live coaching) residing in the memory and executed by the at least one processor, wherein the interleave module (Raanani, [0097]):
interleaves dialog for completion of said primary task goal with dialog (Raanani, Abstract, “conversations of representatives with customers”) for a learning goal to assist the user to complete said primary task goal with dialog for a learning goal to assist the user to complete said primary task (Raanani, [0013], “with the goal of helping users, e.g., sales representatives and/or their managers, to improve and/or guide the outcome of conversations with other users, e.g., customers”; [0013], “generate specific on-call guidance, which may be either conducive or detrimental to a desired conversation outcome”; [0065], “achieving the desired outcome”) while simultaneously providing training to the user based on said optimal way determined (Raanani, [0023], “the on-call guidance can include instructions for the representative to change the rate of speech (e.g., speak slower), use specific key words, or pose more open-ended questions to the customer”; [0025], “enabling live coaching that can help the representatives in improving the outcomes of the conversations in real-time”; [0006], “generating on-call guidance for a representative during a call between the representative and a customer”; simultaneously on-call guidance and during a call).

Raanani does not explicitly disclose provides a primary task goal for completion of immediate tasks and a knowledge task goal for training a user in at least one future task goal;  determines amongst multiple ways of achieving said completion of each primary and future task goals and selecting an optimal way for providing training for each of primary and future task goal based on a situational assessment of said user, wherein said situational assessment can be made according to feedback from at least one sensor;

Bazigos teaches a method, system and computer program product for career guidance and planning (Bazigos, Abstract).   Bazigos teaches provides a primary task goal for completion of immediate tasks and a knowledge task goal for training a user in at least one future task goal (Bazigos, [0043] – [0046], i.e., [0043], “individual skills missing from the user's current skill set in view of the skill sets required by the at least one specified job role or job category”; [0046], ‘the "skill development road map" may identify
"milestone jobs roles," job roles that are a prerequisite or otherwise necessary or advisable for the user to occupy to develop the skill set required for the target job… develop the relevant skill set for the target job as quickly and efficiently as possible, or to afford the organization the maximum value from the employee's current and future skill sets”);  

determines amongst multiple ways of achieving said completion of each primary and future task goals and selecting an optimal way for providing training for each of primary and future task goal based on a situational assessment of said user (Bazigos, [0025] – [0026], “custom individualized skill development recommendations”; [0003], “evaluate the skill sets of a particular employee or a group of employees, to get the best and greatest value of the skill sets of the existing workforce”), wherein said situational assessment can be made according to feedback from at least one sensor (Bazigos, [0052], “the user may add the list of recommendation to a personalized account and receive automatic updates ( class availability, curriculum changes, changes in schedule, etc.) or track the progress of the development of the employee's skill set”; [0081], “These indicators are salient to the example embodiment's "skill development roadmap" by measuring the progress towards attaining skills for the role”; “measuring progress is a feedback from a sensor);

Therefore, in view of Bazigos, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Raanani, by providing the skill development roadmap for current skill and future skill as taught by Bazigos, since the "skill development road map" may identify "milestone jobs roles," job roles that are a prerequisite or otherwise necessary or advisable for the user to occupy to develop the skill set required for the target job. The skill development may also suggest a strategic order of "milestone job roles" to develop the relevant skill set for the target job as quickly and efficiently as possible, or to afford the organization the maximum value from the employee's current and future skill sets (Bazigos, [0046]).

9.  A computer-implemented method executed by at least one processor comprising:
providing a conversational training system with decision support for a user to complete a primary task goal for completion of immediate tasks and a knowledge task goal for training a user in at least one future task goal; 
determining amongst multiple ways of achieving said completion of each primary and future task goals and selecting an optimal way for providing training for each of primary and future task goal based on a situational assessment of said user, wherein said situational assessment can be made according to feedback from at least one sensor; 
interleaving dialog for completion of said primary task goal with dialog for a learning goal to assist the user to complete said primary task while simultaneously providing training to the user based on said optimal way determined (See claim 1 above).

17. A computer-implemented method executed by at least one processor for providing a conversational training system comprising: 
providing a conversational training system with decision support for a user to complete a primary task goal for completion of immediate tasks and a knowledge task goal for training a user in at least one future task goal; 
determining amongst multiple ways of achieving said completion of each primary and future task goals and selecting an optimal way for providing training for each of primary and future task goal based on a situational assessment of said user, wherein said situational assessment can be made according to feedback from at least one sensor; 
interleaving dialog for completion of said primary task goal with dialog for a learning goal to assist the user to complete said primary task while simultaneously providing training to the user based on said optimal way determined (See claim 1 rejection above).

Re claim 2:
2. The apparatus of claim 1 wherein the interleave module determines whether to interleave dialog for the primary task with a learning goal depending on a situational assessment also includes polling a plurality of sensors providing information about a condition of said user; wherein at least one sensor provides biometric information about said user (Raanani, [0018], “coaching the representatives in handling the calls to improve outcomes of the calls based on various situations. The moments can be shared using various means, e.g., via email, a chat application, or a file sharing application”; [0013], “with the goal of helping users, e.g., sales representatives and/or their managers, to improve and/or guide the outcome of conversations with other users, e.g., customers”; [0013], “generate specific on-call guidance, which may be either conducive or detrimental to a desired conversation outcome”; [0065], “achieving the desired outcome”; [0072], “The first set of features 735 can include transcripts of the conversations, vocabulary, semantic information of conversations, summarization of a call, summarizations of utterances and various
natural language entailments, voice signal associated features (e.g., speech rate, speech volume, tone, and timber), detected emotions (e.g., fear, anger, happiness, timidity, fatigue, laughter), detected personality traits (e.g., trustworthiness, engagement, likeability, dominance, charisma, confidence, etc.), personal attributes ( e.g., age, accent, and gender), and inter-speaker attributes that indicate a comparison between both the participants ( e.g., similarity of speech rate between the representative and the customer, extrovert/ introvert matching, or gender or age agreement)”; [0073], “the first set of features 735 can include not only aural features, but also non-aural features, e.g., visual features such as body language of a participant, and facial expressions of the participant, or any combination of aural and non-aural features”; the first set of features are biometric information about the user).

Re claims 4 – 5:
4. The apparatus of claim 1 further comprising a task manager coupled to a task knowledge base (Raanani, fig. 1, “Storage System”,  “Feature”) that includes action recipes for user tasks with corresponding goals and actions.  5. The apparatus of claim 1 further comprising a trainer module coupled to a learning knowledge base that includes learning recipes for user training with corresponding goals and actions (Raanani, [0018], “for coaching the representatives in handling the calls to improve outcomes of the calls based on various situations”; [0013], “generate specific on-call guidance, which may be either conducive or detrimental to a desired conversation outcome”; [0065], “achieving the desired outcome”; [0023], “the real-time analysis component can also generate on-call guidance, which encourages the representative and/or their managers to modify, desist or persist with a specified on-call behavior to increase or decrease the probability of one of the possible outcomes, e.g., a desired outcome such as closing a sale. In some embodiments, the on-call guidance includes a set of suggested features and their values to be adopted, desisted or persisted with by the representative”; Raanani generates a set on-call guidance based on the features (fig. 1, 150, 113, 135) of the call in the storage system (fig. 1, 125)).

Re claims 6 – 8:
6. The apparatus of claim 4 further comprising subject sensors that provide input to the task manager (Raanani, [0038], “real-time data”; fig. 1, 135, 150; [0013], “One such embodiment can model the calls based on characteristics of the conversation, e.g., voice of the representatives and/or the customers”). 

7. The apparatus of claim 5 further comprising agent sensors that provide input to the training module (Raanani, [0038], “real-time data”; fig. 1, 135, 150; [0013], “One such embodiment can model the calls based on characteristics of the conversation, e.g., voice of the representatives”).

8. The apparatus of claim 7 wherein the interleave module is part of a dialog manager in a conversational training system (Raanani, [0023], “the on-call guidance can include instructions for the representative to change the rate of speech (e.g., speak slower), use specific key words, or pose more open-ended questions to the customer”; [0025], “enabling live coaching that can help the representatives in improving the outcomes of the conversations in real-time”; [0006], “generating on-call guidance for a representative during a call between the representative and a customer”).

Claims 3,10,12-13,18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baanani in view of Bazigos as applied to claim above, and further in view of Minert et al. (US 2009/0089135 A1).
Re claims 3, 10, 21:
Raanani does not explicitly disclose compares a current time to schedule task goals.

Minert teaches an invention relates to accessing and tracking real-time data concerning company representative performance, proficiency, training, scheduling, current workflow, and estimated workflow.  Minert further teaches:
3. The apparatus of claim 1 wherein the interleave module said situational assessment also includes comparing a current time to scheduled task goals to determine a primary task goal and allowed time to complete the primary task goal (Minert, [0007], “The parameters can include a work schedule for the company representative, a number of company representatives currently on-shift, scheduled company representative capacity during a time frame, current work requirements”; [0038], “the training sessions 110 and/or work in the work queue 115 may also be assigned a priority and the work and training management system 100 can analyze the priority of the work and training to modify the assignment of work from the work queue 115 and training sessions 110 to the company representatives 105A-N”; [0053]; the “work queue” or “work” – scheduled task goals).  

10. The method of claim 9 wherein providing said situational assessment further comprising at least one of: 
polling a plurality of sensors for a condition of said user for said (Minert, [0035], “accessing and tracking real-time data concerning company representative performance, proficiency, training, scheduling, current workflow, and estimated workflow …”; fig. 7, 700, “Occurance of Event That Triggers A Need For Training”; [0101]);
comparing a current time to scheduled task goals in a task knowledge base (Minert, [0007], “The parameters can include a work schedule for the company representative, a number of company representatives currently on-shift, scheduled company representative capacity during a time frame, current work requirements”; [0038], “the training sessions 110 and/or work in the work queue 115 may also be assigned a priority and the work and training management system 100 can analyze the priority of the work and training to modify the assignment of work from the work queue 115 and training sessions 110 to the company representatives 105A-N”; [0053]; the “work queue” or “work” – scheduled task goals); 
checking for unscheduled but high priority goal (Minert, [0007], “The parameters can include a work schedule for the company representative”; [0053]; [0125] - [0126], “two company representatives CR2 and CR3 are assigned the proficiency associated with the second training session T2 assigned the highest priority, one company representative CR1 is assigned the proficiency associated with the first training session T1 assigned the second highest priority, and one company representative CR4 is assigned the proficiency associated with the third training session T3 assigned the lowest priority”); 
determining a next primary task goal and allowed time to complete (Minert, [0007], “electronically receiving information defining a time parameter for completion of the training”; [0013]; [0088], “a first time parameter may define a time by which a first training session is to be completed, and a second time parameter may define a second time by which a second training session is to be completed”); and 
after interleaving dialog for the primary task goal with a learning goal, communicating results of task to the user (Minert, figs. 14 – 15, “Score”). 

21. The method of claim 17, wherein said situational assessment further comprises:  polling a plurality of sensors for a condition of said user; comparing a current time to scheduled task goals in a task knowledge base; checking for unscheduled but high priority goal;  determining a next primary task goal and allowed time to complete (See claim 10 above).

Therefore, in view of Minert, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Raanani, by scheduling training for the company representative based on a result of the comparison and work schedules as taught by Minert, in order to automatically provide training, work, and incentives to company representatives to improve performance, proficiency, efficiency, effectiveness, automate scheduling, and automated workflow (Minert, Abstract).   Minert suggests the training sessions and/or work in the work queue may also be assigned a priority and the work and training management system can analyze the priority of the work and training to modify the assignment of work from the work queue and training sessions to the company representatives (Minert, [0038]).

Re claims 12 – 13:
12. The method of claim 10 wherein the task knowledge base includes action recipes for user tasks with corresponding goals and actions.  13. The method of claim 10 further comprising a learning knowledge base that includes learning recipes for user training with corresponding learning goals and actions (Raanani, [0018], “for coaching the representatives in handling the calls to improve outcomes of the calls based on various situations”; [0013], “generate specific on-call guidance, which may be either conducive or detrimental to a desired conversation outcome”; [0065], “achieving the desired outcome”; [0023], “the real-time analysis component can also generate on-call guidance, which encourages the representative and/or their managers to modify, desist or persist with a specified on-call behavior to increase or decrease the probability of one of the possible outcomes, e.g., a desired outcome such as closing a sale. In some embodiments, the on-call guidance includes a set of suggested features and their values to be adopted, desisted or persisted with by the representative”; Raanani generates a set on-call guidance based on the features (fig. 1, 150, 113, 135) of the call in the storage system (fig. 1, 125)). 

Re claim 18:
18. The method of claim 17 further comprising a learning knowledge base that includes learning recipes for user training with corresponding learning goals and actions (Minert, [0070], “The method includes identifying training associated with a proficiency to be provided to company representatives ( 400). The need for training may be dictated by the type and volume of work that needs to be completed”). 

Claims 14 – 16, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baanani in view of Bazigos and Minert as applied to claims above, and further in view of Rotenberg (US 2011/0066005 A1).
Re claims 14 - 16:
Raanani teaches 14. The method of claim 10 wherein when said situational assessment determines that a learning goal of appropriate difficulty and time combined with a primary task, the user is walked through combined actions by interleaving dialog for the primary task goal with the learning goal. (Raanani, [0013], “in real time, with the goal of helping users, e.g., sales representatives and/or their managers”; [0018], “improve outcomes of the calls based on various situations”; [0065], “the on-call guidance 145 can present instructions on a display screen of a user device associated with the representative recommending the representative to change the rate of speech, use specific key words, or pose more open-ended questions to the customer in order to increase the probability of achieving the desired outcome”; Raanani teaches a real time guidance for assisting the sale representative to accomplish the goal; the real time (i.e. time) on-call guidance (i.e., walk through) is appropriated to the scenario (i.e., difficulty) related to the phone call).  15. The method of claim 10 wherein when situational assessment
determines it is appropriate and a primary task goal is not due, then a learning goal of appropriate difficulty and time is combined with the upcoming task, and the user is walked through combined actions by interleaving dialog for the upcoming task goal with the learning goal (Raanani, [0013], “in real time, with the goal of helping users, e.g., sales representatives and/or their managers”; [0018], “improve outcomes of the calls based on various situations”; [0065], “the on-call guidance 145 can present instructions on a display screen of a user device associated with the representative recommending the representative to change the rate of speech, use specific key words, or pose more open-ended questions to the customer in order to increase the probability of achieving the desired outcome”; Raanani teaches a real time guidance for assisting the sale representative to accomplish the goal; the real time (i.e. time) on-call guidance (i.e., walk through) is appropriated to the scenario (i.e., difficulty) related to the phone call).  16. The method of claim 9 wherein when situational assessment determines it is appropriate and a primary task goal is not due, and an upcoming task cannot be added, then a learning goal of appropriate difficulty and time is selected, and the user is walked through the learning goal (Raanani, [0013], “in real time, with the goal of helping users, e.g., sales representatives and/or their managers”; [0018], “improve outcomes of the calls based on various situations”; [0065], “the on-call guidance 145 can present instructions on a display screen of a user device associated with the representative recommending the representative to change the rate of speech, use specific key words, or pose more open-ended questions to the customer in order to increase the probability of achieving the desired outcome”; Raanani teaches a real time guidance for assisting the sale representative to accomplish the goal; the real time (i.e. time) on-call guidance (i.e., walk through) is appropriated to the scenario (i.e., difficulty) related to the phone call)

Raanani does not explicitly disclose an alertness (of a user) allow a combined learning goal and primary task.  Raanani does not explicitly disclose the method includes a primary task goal is due (scheduling a training).

The combination of Minert and Rotenberg teaches 14. The method of claim 10 wherein when a primary task goal is due and time (Minert, [0007], “electronically receiving information defining a time parameter for completion of the training”; [0013]; [0088], “a first time parameter may define a time by which a first training session is to be completed, and a second time parameter may define a second time by which a second training session is to be completed”) and alertness allow a combined learning goal and primary task (Rotenberg further teaches a learning optimization may be provided based on states of a student's cognitive alertness A(t) and level of engagement E(t) (Rotenberg, [0059]); [0048], “Intensity of lessons may be a function of the number of tasks given to a student per a certain time period. A new set of tasks appears on the screen after the time period expires. In one example, there may be 10 levels of intensity. Level one consists of a single task; level two consists of two tasks, and so on”).  15. The method of claim 10 wherein when a primary task goal is not due, time (Minert, [0007], “electronically receiving information defining a time parameter for completion of the training”; [0013]; [0088], “a first time parameter may define a time by which a first training session is to be completed, and a second time parameter may define a second time by which a second training session is to be completed”) and alertness allow a learning goal and an upcoming task can be added (Rotenberg further teaches a learning optimization may be provided based on states of a student's cognitive alertness A(t) and level of engagement E(t) (Rotenberg, [0059]) ; [0048], “Intensity of lessons may be a function of the number of tasks given to a student per a certain time period. A new set of tasks appears on the screen after the time period expires. In one example, there may be 10 levels of intensity. Level one consists of a single task; level two consists of two tasks, and so on”) 16. The method of claim 9 wherein when a primary task goal is not due, time (Minert, [0007], “electronically receiving information defining a time parameter for completion of the training”; [0013]; [0088], “a first time parameter may define a time by which a first training session is to be completed, and a second time parameter may define a second time by which a second training session is to be completed”) and alertness allow a learning goal and an upcoming task cannot be added (Rotenberg further teaches a learning optimization may be provided based on states of a student's cognitive alertness A(t) and level of engagement E(t) (Rotenberg, [0059]) ; [0048], “Intensity of lessons may be a function of the number of tasks given to a student per a certain time period. A new set of tasks appears on the screen after the time period expires. In one example, there may be 10 levels of intensity. Level one consists of a single task; level two consists of two tasks, and so on”).  

19. The method of claim 22 wherein when said situational assessment determines a learning goal of appropriate difficulty and time is combined with the upcoming task, and the user is walked through combined actions by interleaving dialog for the upcoming task goal with the learning goal; and wherein when a primary task goal is not due, then a learning goal of appropriate difficulty and time is selected, and the user is walked through the learning goal (Minert, [0007], “electronically receiving information defining a time parameter for completion of the training”; [0013]; [0088], “a first time parameter may define a time by which a first training session is to be completed, and a second time parameter may define a second time by which a second training session is to be completed”; Rotenberg, [0059]; [0013], “in real time, with the goal of helping users, e.g., sales representatives and/or their managers”; [0018], “improve outcomes of the calls based on various situations”; [0065], “the on-call guidance 145 can present instructions on a display screen of a user device associated with the representative recommending the representative to change the rate of speech, use specific key words, or pose more open-ended questions to the customer in order to increase the probability of achieving the desired outcome”; Raanani teaches a real time guidance for assisting the sale representative to accomplish the goal; the real time (i.e. time) on-call guidance (i.e., walk through) is appropriated to the scenario (i.e., difficulty) related to the phone call; see claim 17 rejection above).  Therefore, in view of Minert, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Raanani, by scheduling training for the company representative based on a result of the comparison and work schedules as taught by Minert, in order to automatically provide training, work, and incentives to company representatives to improve performance, proficiency, efficiency, effectiveness, automate scheduling, and automated workflow (Minert, Abstract).   Minert suggests the training sessions and/or work in the work queue may also be assigned a priority and the work and training management system can analyze the priority of the work and training to modify the assignment of work from the work queue and training sessions to the company representatives (Minert, [0038]).

22. The method of claim 21, wherein the task knowledge base includes action recipes for user tasks with corresponding goals and actions; and wherein when a primary task goal is due and time and alertness allow a combined learning goal and primary task, then a learning goal of appropriate difficulty and time is combined with a primary task, and the user is walked through combined actions by interleaving dialog for the primary task goal with the learning goal (See claim 14 above).

Therefore, in view of Minert, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Raanani, by scheduling training for the company representative based on a result of the comparison and work schedules as taught by Minert, in order to automatically provide training, work, and incentives to company representatives to improve performance, proficiency, efficiency, effectiveness, automate scheduling, and
automated workflow (Minert, Abstract).   Minert suggests the training sessions and/or work in the work queue may also be assigned a priority and the work and training management system can analyze the priority of the work and training to modify the assignment of work from the work queue and training sessions to the company representatives (Minert, [0038]).

Therefore, in view of Rotenberg, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Raanani, by prescribing training based on the alertness level of the user as taught by Rotenberg, in order to utilize a measured neuro-physiological state of a student to provide at least one of self regulation feedback and training environment feedback to optimize a learning experience for one or more different types of scenarios (Rotenberg, Abstract).  Rotenberg further suggests situation where system senses that a student's measure of cognitive workload is not optimal, the system will consider the student's physiological/psychological state in relation to his or her own optimal learning zone, and the history/current state of the student's attempts to stay inside that zone. Based on this information, the system will adjust the lesson by either increasing or decreasing the intensity of the lesson to bring the student into their optimal learning zone (Rotenberg, [0023]).

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. 
Applicant argues:
Applicant respectfully traverses the rejection and asserts that the invention provides an improvement in computer-related technology as well as an improvement to at least the field of artificial intelligence by enabling computing systems to provide machine learning type of training. In enabling that computer functionality, we can provide a system that not only helps a user completes a task but provides training along the way for the user to learn and receive training while completing the task.
The Office respectfully disagrees.  Applicant is not claiming a technological improvement to the extent that its claimed abstract idea can be performed mentally by human beings, and the additional computing elements that are claimed are merely claimed to generically embody that abstract idea See, e.g., the CAFC's opinion in Ultramercial in regard to a technological improvement being one that requires a particular machine and or the transformation of a particular article, and that embodying an otherwise abstract idea on a generic computer as failing this machine-or- transformation test. Quoting Mayo, 566 U.S. at 77. "Merely requiring generic computer implementation fail to transform that abstract idea into a patent-eligible invention". Applicant’s claimed subject matter is not computer-centric, in other words, it does not provide a generally applicable improvement to computer technology like in SRI Int'l, Inc. v. Cisco Systems, Inc., CyberSource, Research Corp. Techs. v. Microsoft Corp., and SiRF Tech., Inc. v. Int'l Trade Comm'n.

Applicant argues:
The process is neither limited to abstract ideas, nor it is simply mental steps. In each situation, a very scientific and complex assessment of the status of the user has to be made using the computer and the training materials and other biometric type of data to assess current response of the user with previous historical utterances. A variety of complex data has to be assessed at the same time to provide next level of task that needs to be performed by each user along a journey to task completion by assessing such things like user's skill level, disabilities, particular challenges for learning on a particular day and time, training that can be provided from the module and the method of presenting the training and help to achieve task completion ant every step. Some steps may require help and not the others. There is a continuous determination of such needs that cannot be achieved by mental steps alone and are very scientific and data intensive and technology oriented.
The Office respectfully disagrees.  The Office disagrees with the above argument because Applicant has not provided persuasive evidence that the process of claim 1 is so complex that performing the steps of the method mentally cannot be done. The limitation of: provides a primary task goal, determines amongst multiple ways; interleaves dialog, as drafted, is a method and system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from being practically performed in the mind. The Office particularly points out that the claim recites the steps of using the steps cited by the Applicant has been routinely performed by a teacher.  Specifically, the teacher would have mentally performed the steps of providing a primary task goal, determining a multiple ways of achieving primary and future goals, and providing interleaves dialog. 

Applicant argues:
The McRO court relied on how the claimed rules within the McRO invention enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. Specifically, the claims in McRo were deemed patent eligible under 35 U.S.C. § 101 based on the fact that they outlined a specific way of improving computer technology which "allow[ed] for the improvement realized by the invention.
It is the Office’s position is that the instant claims are focused on combination of providing learning task and determining ways to complete the task, which are abstract idea processes, since focus of claims is on independently abstract ideas that use computers as tools, and not on improvement in how computers could carry out functions of storage and retrieval of data, since claims do not contain inventive concept that removes them from class of subject matter ineligible for patenting, in that claims are limited to particular technological environment of interfacing a user to a computer system, and merely selecting information for collection, analysis and display does nothing significant to differentiate process from ordinary mental processes, since claims do not require new source or type of information, or new technique for analyzing it, and since claims do not require nonconventional computer, network or display components, or nonconventional arrangement of known components.  In the instant case, the computer system so claimed is merely used as an interfacing tool; and no improvement on how computers carry out data functions is claimed; only processes of data collection, analysis and display are provided for. Thus, the claims are distinctly different than those of McRO, because the instant claims: do not require rules for evaluating by a computer; do not set out meaningful requirements; are not limited to rules with certain common characteristics. The claim merely use computer as tool to automate conventional activity; or incorporate claimed rules to improve existing technological process by allowing automation of further tasks.

Applicant argues:
As held in the BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC. Fed. Cir., No 2015-1763, 6/27/16 decision, when the patent claim seeks to cover a judicial exception to patent eligibility, the final question asks whether the inventive concept covered in the claimed invention was "significantly more" than merely the judicial exception.
In BASCOM Global Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1348 (Fed. Cir. 2016), the court similarly held that claims "directed to filtering content on the Internet" contained an inventive concept. The court found "an inventive arrangement" of "known, conventional pieces" through "the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user." Id. at 1350. The claimed custom filter could be located remotely from the user because the invention exploited the ability of Internet service providers to associate a search request with a particular individual account. Id. This technical solution overcame defects in prior art embodiments and elevated an otherwise abstract idea to a patentable invention. Id. 
The Office respectfully submits that any improvement achieved by the combination of the input device (i.e., sensor) and generic computing device is merely to the area of providing learning task, which is not a particular technology and not a particular technological field. The claims do not represent an improvement in the functioning of the sensor or the computer in general.  Instead, the claims utilize the idea of data acquisition along with existing technology (sensors) to improve the field of learning task, which is a field that existed in the pre-computer world.

Applicant’s arguments with respect to claims 1 – 10, 12 – 19 and 21 - 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715